Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language “operation timings of the first sample-and-hold circuits are set for the respective reception modules” is indefinite since it fails to clearly and distinctly define the scope of the subject matter, particularly with respect to the language “are set for the respective reception modules.” It is unclear what the metes and bounds of the language encompass.  Similarly, the claim language “operation timings of the first sample-and-hold circuits are set for the respective reception modules” is indefinite since it fails to clearly and distinctly define the scope of the subject matter, particularly with respect to the language “are same.” It is unclearwhat the metes and bounds of the language encompass.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (7,123,882) in view of Microchip: Analog to Digital Converter Design Guide.
Frazier (7,123,882) discloses a digital phased array antenna exemplified in FIG. 5 including a plurality of antenna elements (e.g. 140), a plurality of reception modules (e.g. 516) and a synthesizer (e.g. 512) wherein the necessity of analog phase shifters is eliminated. Specifically, Frazier disclose a digital phased array for receiving electromagnetic energy, including a plurality of antenna elements capable of receiving electromagnetic energy and a receive module coupled to each of the plurality of antenna elements. Each receive module may include an analog to digital converter controlled by a clock signal generated by clock circuitry coupled to a delay circuit, and each delay circuit delays a base clock signal from the clock circuitry by a desired amount so that a receive direction of the plurality of antenna elements may be electronically controlled (3:17+). The ADC substantially meets the scope of the claimed first sample and hold circuit wherein the clock to each ADC of a respective receiving module is set therefore.  Subsequently, the output of the ADC is provided to a sync register 214 is controlled by a clock signal 124 (SCLK) from the clock circuitry 110. The digital receive data 128 coming from the module 200 will be time aligned with digital receive data coming from other modules 200.  The sync register substantially meets the scope of the claimed second sample and hold circuit. FIG. 3 exemplifies one of the reception modules and shows a clock signal generator 110 (1) providing a signal to a time delay unit 208 having an associated delay value (202, 204, 206) for delaying the clock signal for controlling the sampling rate of the ADC, and (2) providing a signal to the sync register for controlling the timing of the sync register so that the signals from all of the antenna elements are provided at the same time to the synthesizer. The time delay circuitry 208 and 308 may be implemented with any desired circuitry capable of introducing the desired timing delay to the sampling clock signal. For example, delay circuitry may be implemented using digitally programmable micro-electromechanical switch (MEMS) phase shifters, digitally programmable p-i-n diode phase shifters, and digitally programmable field effect transistor (FET) switching devices (6:65+).  While Frazier describes an analog to digital converter, it does not specifically describe it as incorporating a sample and hold circuit.  However, it is common knowledge of an artisan that an analog to digital converter conventionally uses a sample and hold circuit, see for example Microchip: Analog to Digital Converter Design Guide, see Figures 9, 11, and 12 for example. It would have been obvious to one having ordinary skill in the art to modify Frazier by the teachings of Microchip: Analog to Digital Converter Design Guide and incorporate a conventional ADC design using a sample and hold circuit since combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (7,123,882) in view of Microchip: Analog to Digital Converter Design Guide and further in view of Rofougaran et al (8,325,865).
Frazier in view of Microchip: Analog to Digital Converter Design Guide teaches the subject matter substantially as claimed as set forth above but does not disclose the further embodiment associated with direct conversion.
Rofougaran et al disclose the conventionality of a reception module of an antenna array wherein the reception module also controls the frequency conversion using a rate converter, see for example FIG. 4, wherein the first sample and hold circuit can be considered as the sample and hold filter 44 clocked by 52, a discrete time filter (FIR) 44 clocked by 54 and down-conversion circuit 48 clocked by 56. Further evidence is shown in FIGs. 38, 40, 52, 57, and 83.
It would have been obvious to one having ordinary skill in the art to modify the phased array antenna of Frazier by the providing direct conversion to baseband without the necessity of a mixer in view of the teachings of Rofougaran et al who show the conventionality of such in antenna arrays and since combining prior art elements according to known methods to yield predictable results, e.g. down-conversion of the RF signal to basebande, is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Champeau et al (5,084,708) disclose a phased array antenna including a plurality of antenna elements 1, a plurality of reception modules 2, 3, 7, 12,14 and a synthesizer 4, wherein each reception module includes an analog to digital converter 3 that receives an input analog signal and generates a digital signal and wherein the instant of sampling the analog to digital converter is controlled; it is the sampling instants of the analog/digital converters 3 that will be delayed, selectively, by a duration corresponding to the time needed for the signals concerned to be propagated in the prismatic space between the plane P' of the wave to be received and the plane P of the sensors of the array (5:19+). Delay means capable of selectively introducing a pure delay of propagation of the signal picked up by the elementary antenna so as to produce a gradation of delays for the different respective elementary antennas, said gradation of delays enabling the definition of a desired pointing in the direction of the wave to be received with respect to the orientation proper to the array. FIG. 3 and its description substantially describe the claimed first sample and hold circuit wherein the operation timings are set forth respective reception module as described by the delay means and the analog to digital converter.
Andrews et al (6,380,908) disclose a phased array antenna, exemplified in FIG. 5, comprising a plurality of antenna elements (30-1 through 30-M), a plurality of reception modules (24, 32, 40, 42) and a synthesizer (44). Each reception module includes an analog to digital converter (24), which is conventionally described by a sample and hold circuit and substantially meets the scope of the claimed first sample and hold circuit, wherein its sampling timing is controlled via a master clock 34 producing a clock signal that is shifted by a respective shift/delay 32. Subsequently, the output of the analog to digital converter is connected to a fine adjustment time delay unit 40 and to a shift register 42 where the clocking rate is controlled by master clock 34 and wherein the timing of all of the shift registers associated with the plurality of reception modules are sampled the same. The shift registers are known to include sample and hold circuits and thus meet the scope of the claimed second sample and hold circuits.
Hickling (6,748,025) discloses a known direct conversion circuit in the art of receiving radio waves.  FIG. 1 exemplifies a conventional receiving module including a sample and hold circuit 28 clocked at a first frequency rate, a delta-sigma loop 30 clocked at a second frequency rate, and a decimator clocked at a third frequency rate.
Wood et al (8,629,807) disclose local oscillator circuitry for an antenna array is disclosed. The circuitry includes an array of rotary traveling wave oscillators which are arranged in a pattern over an area and coupled so as to make them coherent. This provides for a set of phase synchronous local oscillators distributed over a large area. The array also includes a plurality of phase shifters each of which is connected to one of the rotary oscillators to provide a phase shifted local oscillator for the array. The phase shifter optionally includes a cycle counter that is configured to count cycles of the rotary oscillator to which it is connected and control circuitry that is then operative to provide a shifted rotary oscillator output based on the count from the cycle counter.
Nee et al (20090315747) discloses system 200, exemplified in FIGs. 2 and 6, which includes a plurality of programmable delay lines 202A through 202N, each of which are coupled to one of a plurality of sample and hold units 204A through 204N. Each sample and hold unit 204A through 204N receives a signal, and samples the signal based on a control received from its associated programmable delay line 202A through 202N, such as for use in a beam forming system for improving reception of mobile digital television signals or for other suitable purposes. The outputs of sample and hold unit 204A through 204N are coupled to summer 206, which adds each of the sampled and held values from each of the sample and hold units 204A through 204N. Quantizer 208 is coupled to summer 206 and quantizes the sum of the sampled and held values from sample and hold units 204A through 204N, such as by converting the sum into a binary value. The output of quantizer 208 is then provided to suitable processing circuitry, such as digital signal processing circuitry.
Zhu et al (“Analog to Digital Converters”) disclose the conventionality of an sample and hold circuit as part of an ADC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646